—Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered May 19, 1998, which, inter alia, dissolved the parties’ marriage, awarded plaintiff wife $47,500 in equitable distribution and found that defendant husband’s interest in the wife’s pension was permanently waived, unanimously modified, on the law and the facts, solely to the extent of vacating those portions of the judgment dealing with equitable distribution and pension benefits and remanding for further hearing on those matters; and otherwise affirmed, without costs or disbursements.
In the report accepted by the IAS Court, the Referee found that defendant husband had “waived” any interest in the wife’s pension and that the husband was “holding $90,000,” which was marital property subject to equitable distribution, and that he owned a Growth Plus Account worth $5,000, which also was marital property. However, the record was insufficient to support the Referee’s findings. The only evidence in the record as to the $90,000 indicates that it was an inheritance from defendant’s father in Israel. Further, the record is essentially silent on the origin of the money in the Growth Plus Account. Additionally, while the Referee held that the husband was not entitled to an equitable share of the pension since any claim *384has been “permanently waived,” the record reveals no such waiver.
Accordingly, the matter should be remanded for further discovery and a new hearing as to the equitable distribution and to calculate the husband’s interest in the pension (see, Majauskas v Majauskas, 61 NY2d 481).
We have examined the remaining contentions of defendant and find them to be without merit. Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.